Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 8, 2018

                                     No. 04-18-00577-CV

                                         IN RE L.S.D,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01575
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
order counsel for appellant, Shawn Sheffield, to file the appellant’s brief by November 9, 2018.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court